Citation Nr: 1548064	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to cold injury residuals to the bilateral upper and lower extremities.

2.  Entitlement to an effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the right upper extremity with fungal infection and sensory peripheral neuropathy.

3.  Entitlement to an effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the right lower extremity with fungal infection, with peripheral neuropathy.

4.  Entitlement to an effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the left upper extremity with fungal infection and sensory peripheral neuropathy.

5.  Entitlement to an effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the left lower extremity with fungal infection, with peripheral neuropathy.

6.  Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs (VA) funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the VA Regional Office (RO) in Cleveland, Ohio, and March 2014 and September 2015 rating decisions issued by the RO in North Little Rock, Arkansas.  The RO in North Little Rock currently retains jurisdiction of the Veteran's claims file.

The Board notes that, in November 2013, additional evidence was submitted by the Veteran, including a September 2013 VA treatment record.  While he did not explicitly waive Agency of Original Jurisdiction (AOJ) consideration of such evidence, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amend 38 U.S.C.A. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Veteran's substantive appeal was received in November 2013 and, thus a waiver was not necessary.  Therefore, the Board may properly consider such evidence.

However, since the September 2013 statement of the case, other VA treatment records pertinent to the Veteran's claim for service connection for an acquired psychiatric disorder have also been added to the record that have not been considered by the AOJ, and the Veteran has not waived AOJ consideration.  38 C.F.R. § 20.1304 (2015).  Nevertheless, because that matter is being remanded for further development, the AOJ will have the opportunity to review such newly received evidence in the readjudication of the claim.

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the RO originally characterized such as depression, anxiety, and bipolar disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service Connection for an Acquired Psychiatric Disorder

VA's duty to assist include a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. (2004); Robinette v. Brown, 8 Vet/ App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To date, the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as a result of his military service.  Specifically, he alleges that, as a result of the harassment he was subjected to during his active duty service at the hands of his fellow service members, he developed psychiatric symptoms in service that have continued to the present.  See Statement in Support of Claim, May 2010.  He also stated that he was also subjected to ridicule by the Medical Review Board that ultimately recommended that he be discharged from the military.  The Veteran's DD-214 reflects that he was discharged after only eleven months due to unsuitability.  Alternatively, in an April 2012 letter, the Veteran's representative alleged that the Veteran's acquired psychiatric disorder developed as a result of the events surrounding his cold injuries.  Finally, in that same April 2012 letter, the Veteran's representative raised the issue of entitlement to secondary service connection.  Specifically, the Veteran's representative stated that secondary service connection for an acquired psychiatric disorder was warranted because his cold injury residuals to the bilateral upper and lower extremities had pushed his mental limitations beyond their normal progression.

A September 2013 VA treatment record notes a diagnosis of anxiety, not otherwise specified.  The record noted that the Veteran's anxiety and difficulties sleeping had dated back to when he entered active duty service and when he was stationed in Korea.  The Veteran reported that his mood was up and down.  He also stated that his anxiety had worsened slightly due to headaches.  He stated that he was harassed by his fellow soldiers for "being nutty."  He stated that, although his symptoms manifested in service, he never sought treatment until recently, and that he learned to live with the symptoms by isolating himself from others.  The physician noted that the stress of the VA claims process was a contributing psychosocial and environmental problem.  A July 2014 VA treatment note reflects the Veteran's complaints of reliving his in-service experiences.  It was noted that he suffered from anxiety and depression.

The Veteran's service treatment records are silent for any complaints related to psychiatric symptomatology.  Nevertheless, the Board notes that, as a lay person, the Veteran is considered competent to report the circumstances of his service as well as the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Veteran is service connected for cold injury residuals to the bilateral upper and bilateral lower extremities.

In this case, the Board finds that, in light of the Veteran's VA treatment records showing a diagnosis of anxiety, not otherwise specified, and treatment for psychiatric symptoms related to his military service, as well as the Veteran's lay statements regarding the onset and continuity of his psychiatric symptomatology, the evidence is sufficient to trigger the duty on the part of the VA to provide an examination to address the nature and etiology of any acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purpose of a VA examination).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

The Board notes that the Veteran initially claimed service connection for an acquired psychiatric disorder on a direct basis.  As noted above however, during the pendency of the appeal, the Veteran's representative raised the issue of service connection for an acquired psychiatric disability as secondary to his service-connected cold injury residuals.  The Veteran has not been provided Veterans Claims Assistance Act of 2000 (VCAA) notice as to the information necessary to substantiate a claim for service connection on a secondary basis.  Further, the AOJ has not adjudicated the service connection claim on a secondary basis.  However, as such theory is reasonably raised by the record, on remand, such VCAA notice should be provided and the AOJ should consider service connection on a secondary basis.  Moreover, on Remand, the VA examination should consider whether the Veteran has any acquired psychiatric disorder that is caused or aggravated by his service-connected for cold injury residuals to the bilateral upper and lower extremities.

Finally, while on remand, the AOJ should obtain updated VA treatment records dated from June 15, 2015, to the present, and provide the Veteran with an opportunity to identify any outstanding private records referable to such claim.

Remaining Claims on Appeal

With regard to the remaining issues on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In a March 2014 rating decision, the RO denied the Veteran's claims for an earlier effective date for the grant of service connection for cold injury residuals to the bilateral upper and lower extremities.  Thereafter, in April 2014, the Veteran entered a notice of disagreement as to the denial of those issues.  Similarly, in a September 2015 rating decision, the RO determined that the Veteran was not competent to handle the disbursement of his VA funds.  In October 2015, his representative entered a notice of disagreement as to such determination.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case as to each of these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the earlier effective date claims, the Board notes that a July 2008 rating decision awarded service connection for cold injury residuals to the bilateral upper and lower extremities, effective January 7, 2007.  The Veteran did not enter a notice of disagreement as to the assigned effective dates.  Rather, in July 2010 and June 2013, he filed claims for an earlier effective date, which was denied in the March 2014 rating decision.  

The Board notes that in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300. 

Currently, the Veteran's claims are freestanding claims for an earlier effective date for the award of service connection for cold injury residuals to the bilateral upper and lower extremities.  However, as this case is being remanded in order to provide the Veteran with a statement of the case so that he may continue his appeal, he will have the opportunity to allege CUE in the July 2008 rating decision that assigned January 7, 2007, as the effective date for the award of service connection for cold injury residuals to the bilateral upper and lower extremities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to an effective date prior to January 7, 2007, for the grant of service connection for cold injury residuals to the bilateral upper and lower extremities, and whether the Veteran is competent to handle the disbursement of VA funds.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected cold injury residuals to the bilateral upper and lower extremities.

3.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claim for service connection.  VA treatment records dated to June 15, 2015 are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the Veteran and request that he identify any outstanding private treatment records referable to his claim for service connection for an acquired psychiatric disorder.  He should be invited to submit such records or provide authorization for VA to obtain any outstanding records.  If the Veteran provides appropriate authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the nature and etiology of any acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, VA psychologist or psychiatrist is asked to furnish an opinion with respect to the following questions:

a)  Identify all acquired psychiatric disorder(s) that meets the DSM-5 criteria.

b)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service, to include his allegations of harassment and ridicule, and the events surrounding the incurrence of his cold injuries.

c)  For each currently-diagnosed acquired psychiatric disorder that is not related to the Veteran's active duty service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is caused OR aggravated by the Veteran's service-connected for cold injury residuals to the bilateral upper and lower extremities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In this regard, the examiner should consider the Veteran's claim that his cold injury residuals to the bilateral upper and lower extremities had pushed his mental limitations beyond their normal progression.

The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning his in-service experiences and his post-service symptomatology, accepted medical principles, and objective medical findings.  

All opinions expressed must be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include on a secondary basis, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

